Title: To George Washington from General William Howe, 21 February 1778
From: Howe, William
To: Washington, George



Sir,
Philadelphia 21st Feby 1778.

Although my Letter of the 5th Instant has in great measure anticipated the Answer requisite to your’s of the 20th and 30th of January, I shall make no Apology for troubling you with a few observations, in consequence of the papers you referred to me, which I hope will preclude any farther declamatory Complaints on your part, and well founded Remonstrances on mine, upon the Subject of the Treatment of Prisoners.
No Report has been lately transmitted to me concerning the Situation of the Prisoners at New York; but I conclude, that if any Officers there, have been more strictly confined than others, the Severity must have proceeded from some particular Irregularities in their Conduct when more at Liberty. Being also unacquainted with the Mode adopted at that Place, of receiving Flags of Truce by Water, it is equally out of my Power at present to explain the Delay complained of on the Arrival of your Provision Sloops; but I conceive it to be not contrary to Custom in such Cases to hold the people of Vessels so arriving, under a certain Degree of Restraint until they are ordered to return. I am likewise a Stranger to the Rules that may have been found necessary to establish concerning the Sales of Provisions at New York. I shall write however by the first Opportunity, to Sir Henry Clinton, who commands in that District,

and whose Regulations in these Points have, I am confident, been framed with the utmost Propriety. Exclusive of this persuasion I cannot help observing, that Mr Boudinots Representation of Circumstances within my immediate Knowledge has been such, as should prevent my giving much Credit to the Report he has made of those at a greater Distance from Explanation.
It is asserted, from the Evidences procured by that Gentleman, that your Officers, Prisoners with us, have not had any Allowance for their Subsistence, although it is notorious that all the Officers who have been boarded in the Country, were for a considerable Time allowed Two Dollars each ⅌ Week. If that Allowance is discontinued, the Hardship must be placed to the Accompt of those who should have supplied Cash for the Expence, or at least have pledged themselves for the Payment.
With Regard to the Conversation said to have passed between Mr Boudinot, and Mr Ferguson my Commissary, upon the Subject of Cloathing, I can only assure you that it has been very differently related to me by the latter, whose Veracity I have no Reason to suspect. But I have repeatedly given you full Information of the Quantity and Quality of Provisions issued to the Prisoners, as well as of my Indulgence to them in the Article of Clothing; and therefore I do not think it necessary to trouble you with farther Assurances on these Subjects: Nor will you expect I should seriously contravert the Absurdities that have been officially reported as Facts, relative to the insulting, starving, stripping and forcing Prisoners to inlist.
The Complaints of the ill Treatment of the Officers, Prisoners in Philadelphia, are equally without Foundation. Substantial Reasons, independant of several early Instances of Misconduct, rendered it highly inexpedient to grant the Liberty of this Town to your Officers in general. It will not be denied that I offered them every Indulgence that could with Propriety be admitted until an Exchange should take place, or a more extensive Parole could be granted, provided the principal Officers would be responsible that the inferior Class should confine themselves within the Limits prescribed, and refrain from any illicit Correspondence. As they did not think proper to accept this Offer, there remained no Alternative with Respect to any Degree of Liberty they might otherwise have had.
In consequence of the various Representations that had been made of the State of the Prisoners, I formerly proposed that you should send a Deputy Commissary to visit them. The Object was, that you should obtain a faithful Account of their Condition and Treatment. Mr Clymer, one of your Deputy Commissaries, came hither accordingly and was admitted. Of his Report, no Notice has been taken, whilst full Credit is affected to be given to Evidence collected by Mr Boudinot from Prisoners

who had made their Escape, and from Inhabitants whose Principles had induced them to depart from the Towns in our Possession.
If there are amongst you who pretend to suppose me capable of encreasing the Miseries of the unfortunate, or of inflicting lawless Punishments on the Guilty, they will not scruple to circulate a Suspicion at least, that whatever I advance is only with a view to palliate a Conduct which I cannot justify to Humanity. In order to invalidate the ungenerous Impressions which may be thus attempted to be made upon the Minds of the credulous, and not in any Hope of giving Satisfaction to the willing Authors of such Calumny, I transmit to you the Declaration of Mr Thomas Franklin your Agent for Prisoners in Philadelphia, which completely refutes all those Aspersions that have been so studiously and systematically thrown out upon this Subject, for the worst of Purposes.
For the Honor of a Country, which notwithstanding her present unnatural Rebellion, may again be dear to Great Britain, I should be happy if a Testimony in Favor of the Treatment of the Prisoners in your Hands, equally conclusive with that from Mr Franklin, could be adduced. But the Severity exercised against the British Prisoners in general has been often a Subject of fruitless Remonstrance: and although I do you the Justice to believe that your Exertions on their Behalf, have not been wanting, the Imputation of Cruelty towards them, by other Persons in Power, is nevertheless too justly founded. This Observation is supported by notorious Facts, and therefore in making it, I neither search for an Occasion of expressing personal Politeness to you, nor of throwing unmerited Reflections on those whose Authority you uphold.
Amongst many Instances of the Treatment to which I allude, the most recent and perhaps the most flagrant, was a Resolution that our Agents in the Country should be no longer permitted to purchase any of the Necessaries of Life for the Prisoners in your Possession. It is true that this extraordinary Resolution has been lately modified by a Permission to purchase Provisions from your Commissary (but from him only) and at such Prices as he may think proper to exact. In this Case, Cruelty is removed, to make Room for Imposition and public Injustice. Such a Restriction is without Precedent, and can in no Degree be justified by my Conduct towards your People. If it be as much your Wish as it is mine, to avoid future Altercations concerning the Subsistence of Prisoners on both Sides, you will agree with me that until the Mode of supplying Provisions is finally determined by the Cartel, full Liberty should be granted to the Prisoners or their Agents for purchasing Provisions under proper Restrictions. For very obvious Reasons, you cannot expect that I should grant a general Permission for the Importation of Provisions by Water, as well as by Land; particular Passes however shall be given for that Purpose, upon a previous Requisition from you, as

soon and as often as our Situation will prudently admit: And as I am sincerely anxious that every other Matter relating to Prisoners should be put on the most satisfactory Footing, I desire to be understood, that I will readily grant Passports (As I formerly proposed) for Deputy Commissaries, or Officers appointed by you, to visit Monthly the Prisoners at Philadelphia, New York, and Rhode Island, who may “count their Numbers, and certify their Rolls”—on Condition that you allow the like Privilege to Officers of my Appointment, assuring me at the same Time that your Authority will have sufficient Weight to prevent any Interruption to their Progress, and any Insult to their Persons. A late Event (of which I must here trouble you with a Detail) renders it necessary that I should demand this Assurance on your Part.
On the 16th of last Month, I sent out Clothing and Necessaries for the British and Hessian Prisoners, under the Conduct of Quarter Master Sandford and others, with the proper Passports, and a Letter to you upon the Occasion. After having travelled, not without some Difficulties, about sixty Miles, a Carpenter, a Conductor and a Serjeant of the Party, were unwarrantably seized and committed to Jail; the Two former under Pretence of their having uttered counterfeit Paper Money, and the latter for having some in his Possession. Upon the Interposition of General Wayne, the Serjeant was soon released, but the Carpenter and Conductor are still detained. On the 24th the Party pursued their Journey, and, in the Evening, halted nine Miles beyond Lancaster. At Midnight the Quarter Master was called out of his Bed by Colonel Smith, who communicated to him an Order, he had received, (founded, it seems upon Mr Boudinot’s Report of Grievances suffered by the Prisoners in Philadelphia) for seizing their Persons, Waggons, Clothing, Horses and Baggage. This Order was accordingly carried into Execution; and the whole Party were kept Prisoners from the 24th to the 28th when by an Order of your’s, transmitted by Colonel Fitzgerald, they were set at Liberty, and informed that they might proceed. But upon examining the State of the Waggons and Horses, it appeared that they had been much used since the Seizure of them; that the former were damaged, and the latter, from hard Labor and Neglect, so disabled as to render it a Matter of great Uncertainty whether it would be possible for them to accomplish the Journey. It was likewise discovered that the Packages and Baggage had been plundered of some of the public Stores, and of no inconsiderable Quantity of wearing Apparel and Necessaries belonging to the Party. They intended nevertheless to attempt the Prosecution of their Business as soon as the Waggons and Horses should be in a Condition to move. But in the mean Time, several Persons who seemed to be in Power, were very illiberal in their Reflections, and disputed not only the Propriety of our Officers

thus traversing the Country, but even your Authority to grant them a Pass. At last, a General Conway appeared, who also declared his Opinion against permitting them to go forward, notwithstanding the explicit Orders which had been issued by Colonel Fitzgerald in your name[.] Other Officers contended for a due Obedience to your Authority, & it seemed finally to be understood that the Party should be allowed to proceed. Upon Consideration however of the Interruptions and Maltreatment they had already experienced, of the Fatigue their Horses had undergone, and of the equivocal Acquiescence shewn to your Passport, even by those who might be supposed to be under your Command, the Party very prudently determined to return to Philadelphia, rather than again expose themselves to Insult, Imprisonment and Plunder, by a vain Attempt to pursue the Object of their Journey. For your more particular Information of the Outrages committed on the abovementioned Occasion, I enclose an Extract of Mr Quarter Master Sandford’s Report. To call upon you for the due Punishment of the Offenders in this Instance, would I am sensible, be a fruitless Requisition. But I trust that I do not in vain demand from you Restitution of the Articles plundered, as specified in the Report, and that you will immediately send to our Barrier the Carpenter and Conductor who were imprisoned at Lancaster. I must also insist on your ordering Serjeants McMahon and Cameron who were seperated from the Party on the Road, to be delivered up, together with their Horses Arms and Accoutrements. These are merely Points of Right, which I will not doubt your Inclination or Power to accommodate; unless it be true that these last mentioned Serjeants, marching under the Sanction of your own Pass, were treacherously carried off from the Rear of the Party, imprisoned in Lancaster Jail, and cited to Trial for their Lives, upon the Suggestion of their being Spies. This Circumstance is attested by Serjeant Thompson, whose Deposition I enclose, as it contains a Proof of very unprovoked Barbarity exercised against a Number of Invalids, who were taken about two Months ago in the Brig Symetry near Wilmington on the Delaware. By this Deposition it appears that these defenceless Prisoners, lame, sick, and wounded, were beaten with Clubs: That two of them, the Deponent & Grierson, were wantonly thrown over board into the River, the latter of whom was drowned: & that William Savage an Invalid of the 17th Regiment, in a State of extreme Debility, was left all night in the long Boat, where before Morning he was so much frost bitten that the Skin and Flesh dropped from his Hands and Feet: It was unnecessary to add, that the unfortunate Man perished in consequence of such merciless Treatment. The Survivors, after having been robbed even of their Blankets, were, and I conclude still are closely confined, together with many others, amounting in the whole

to one hundred and forty, Officers and private Men without Distinction, in Lancaster Jail.
By a Deposition of Thomas Wileman (which I also enclose) you will learn that he and another of my Dragoons, when they were taken Prisoners near Derby, were stript, of their Watches, Money, and Shoes, by four of your Captains, two of whose Names are Mitchelson and Davis. His Relation of the Murder of Eight British Prisoners, and of the wounding of eighteen more with Bayonets, though not unexceptionable, is too circumstantial to be wholly without Foundation. But why do I dwell upon particular Instances, when a general System is not only threatned, but openly avowed, and attempted to be justified upon the savage Principle of indiscriminate Retaliation? A Principle unsupported by the Rules of War, abhorred by every civilized Country, and solemnly condemned by the Law of Nature. It is in America only, where a Set of Men are to be found, who affecting the Character of Legislators, retaliate upon the Innocent. God forbid that I should be provoked to follow so horrid an Example. The common Soldier, taken in Arms against his King, guilty as he is of the Crime of Rebellion, shall not become the Object of a retaliating Punishment. It is only against the Authors of Cruelty that Retaliation can be made consonant with Justice.
I have entered thus largely into the various Points of our military Disputes, in Hopes of finally closing the Subjects of Complaint and Recrimination. But before I conclude this Letter I shall add, agreeably to your Expectation, a few Words concerning those in my Possession who are not reckoned amongst the Military. Several Persons, not actually bearing Arms, have been secured by my Order: Many others have been seized by the exasperated Inhabitants of different Parts of the Country, and delivered into my Hands. All these Persons were notorious Abettors of the Rebellion, Members of Committees, Collectors of arbritary Fines, and Oppressors of the peaceable Inhabitants. The Line of Treatment which might be observed respecting them, has been strongly marked by the Sufferings of many of His Majesty’s faithful Subjects in the revolted Colonies. You are not ignorant that Numbers, even of the most respectable Gentlemen in America, of that Description, have been torn from their Families, confined in Jails, and their Property confiscated; that many of those in this City, whose religious Tenets Secured them from Suspicion of entertaining Designs of Hostility, have been ignominiously imprisoned, and without even the Colour of a judicial Proceeding, banished from their tenderest Connections into the remotest Part of another Province. Nor can it be unknown to you that many have suffered Death, from Tortures inflicted by the unrelenting Populace, under the Eye of usurped yet passive Authority; that some have been

dragged to Trial for their Loyalty, and in cruel Mockery of Law, condemned and executed; that others are now perishing in loathsome Dungeons; and that penal Edicts are daily issuing against all who hesitate to disavow by a solemn Oath, the Allegiance they owe, and wish to pay, to their Sovereign. Words are wanting to express the due Detestation of such Enormities: If it be asked who are the Authors of them, I must lament, for the Sake of public Justice, that I can yet answer only by a general Description, that they are Men, who trampling on the legal Constitution of their Country, have aspired to the very Summit of Despotism, and look down with Contempt on the Law of Nature and of Nations. I am with due Respect, Sir, your most obedient Servant

W. Howe

